Citation Nr: 0901413	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  03-00 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of a July 1997 hernia surgery performed at a VA 
Medical Center (VAMC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran had active service from June 1958 to August 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for residuals of a July 1997 
hernia surgery performed at a VAMC.  The veteran perfected an 
appeal to the Board.  The Board remanded the case for further 
development in December 2003.  In a June 2005 decision, the 
Board denied entitlement to compensation pursuant to 38 
U.S.C.A. § 1151 for residuals of a July 1997 hernia surgery 
performed at a VAMC.

The veteran appealed the Board's June 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Remand, the Court, in a 
September 2006 Order, vacated the Board's decision and 
remanded the matter to the Board.  In June 2007, the Board 
remanded this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded this case in June 2007 in part for the 
following directive to be followed:

Return the case for the examiner who provided the July 
2004 opinion for an answer to the question, after 
another review of the claims file: did VA fail to 
exercise the degree of care that would be expected of a 
reasonable health care provider during the July 1997 
surgery.  If unavailable, another VA examiner should 
answer all of the following questions after a review of 
the claims file is completed:

(1) Did the veteran sustain any additional 
disability either directly or through aggravation 
of her preexisting condition, as a result of her VA 
July 1997 surgery?  If so, what is that additional 
disability; (2) If such additional disability was 
sustained, was it the result of carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care or medical or 
surgical treatment; (3) Did VA fail to exercise the 
degree of care that would be expected of a 
reasonable health care provider; and (4) Was the 
proximate cause of any additional disability an 
event not reasonably foreseeable?

A rationale for any opinion expressed should be 
provided.

In response, the examiner provided an addendum in August 2008 
which stated:

It is my opinion that the VA did NOT fail to exercise 
the degree of care that would be expected of a 
reasonable health care provider during the July 1997 
surgery on this patient.  

As pointed out by the veteran's representative in the 
informal hearing presentation, the examiner did not provide 
any rationale.  

A further review of this examiner's original July 2004 
medical opinion in which the examiner opined that there was 
no additional disability as the result of the July 1997 
surgical procedure as well as no negligence, carelessness, or 
error in judgment, reveals that no rationale was provided at 
that time either.  

As noted in the Board's prior Remand, in an October 2001 
letter, C.S., M.D., reported that the veteran had a history 
of a left-sided ventral hernia.  Dr. S. stated that the 
veteran advised him that the procedure was accomplished in 
the "incorrect" area and that the veteran still had the 
ventral hernia after the procedure.  He added that the 
veteran had a staph infection which was related to the 
herniorrhaphy, and that she may have had an infected tract to 
the original procedure.  Dr. S. further observed that the 
veteran was being treated by a Dr. H.  Thereafter, In a May 
2002 letter, P.S.H., M.D., F.A.C.S., reported that the 
veteran  had a long history of prior abdominal operations, 
and observed that "in the remote past" the appellant had had 
emplaced a piece of mesh to repair multiple ventral hernias.  
He related that the mesh eventually had become infected, 
which caused it to be removed in February 2002.  He noted 
that in May 2002, the veteran underwent a further procedure 
to have corrected a sinus tract.  Dr. H. opined that there 
was no evidence of residual infection, residual infected mesh 
or fascial abnormality, and she was expected to recover 
completely.  However, Dr. H. further observed that the 
veteran may have the recurrence of an epigastric fascial 
hernia which may again required correction with mesh, when 
"all the remaining abdominal wall infection has cleared."

In a November 2002 report, a VA surgeon stated that he had 
reviewed the appellant's medical records and there was no 
substantial evidence indicating that the veteran's surgery 
was performed on the wrong site.

As noted, a VA examiner has opined that there was no 
additional disability resulting from the VA surgery, but has 
not provided any rationale.  Conversely, the private medical 
evidence suggests that the veteran may have sustained a staph 
infection as a result of the procedure or some other 
infection of the abdominal wall.

In light of the foregoing, further action is necessary in 
this case, in accordance with the previous Board remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as 
a matter of law, a remand by the Board confers on the veteran 
the right to compliance with the remand orders).  The Board 
points out that medical clarification is needed as this case 
presents complex medical and unresolved factual questions and 
the Board is precluded from reaching its own unsubstantiated 
medical conclusions.  See Jones v. Principi, 16 Vet. App. 
219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 
(1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  As such, another addendum must be obtained from the 
examiner, or, if unavailable, a new examiner should provide 
the opinion to the previously inquiries.  



Accordingly, this matter is REMANDED for the following 
actions:

1.  Return the case for the examiner who 
provided the July 2004 and August 2008 
opinions.  The examiner should answer all 
of the following questions with a full 
rationale provided for each answer.  If 
this examiner is unavailable, another VA 
examiner should review the claims file 
and answer the questions, also providing 
a full rationale for each answer:

(1) Did the veteran sustain any 
additional disability either directly or 
through aggravation of her preexisting 
condition, as a result of the VA July 
1997 surgery? If so, what is that 
additional disability; 

(2) If such additional disability was 
sustained, was it the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care or medical 
or surgical treatment; 

(3) Did VA fail to exercise the degree of 
care that would be expected of a 
reasonable health care provider; and 

4) Was the proximate cause of any 
additional disability an event not 
reasonably foreseeable?

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

